Exhibit 10.7

DIRECTOR COMPENSATION PROGRAM

T-Mobile US, Inc.

Effective as of May 1, 2013

The terms of the Director Compensation Program (the “Program”) for Non-Employee
Directors of T-Mobile US, Inc. (the “Company”) are set forth herein.

For purposes of the Program, a “Non-Employee Director” is any director of the
Company who is not (i) an employee of the Company or any of its subsidiaries or
(ii) an officer or employee of Deutsche Telekom AG or any of its subsidiaries.

 

1. Eligibility

Each Non-Employee Director of the Company elected or appointed to the Company’s
Board of Directors (the “Board”) shall be eligible to receive the compensation
set forth in the Program.

 

2. Non-Employee Director Compensation

Subject to the terms and conditions set forth herein and in the Plan,
Non-Employee Directors shall receive the following compensation:

 

  a. Cash Compensation

Non-Employee Directors shall receive the following cash compensation, as
applicable, to be paid in cash in equal quarterly installments after the end of
the quarter in which earned:

 

Annual Retainer for Board Service    $ 100,000    Additional Retainer for Lead
Independent Director    $ 25,000    Audit Committee Chair    $ 50,000   
Compensation Committee Chair    $ 25,000    Nominating and Corporate Governance
Committee Chair    $ 10,000   

Any person who becomes a Non-Employee Director and/or committee chair at any
time of the year other than the date of the Annual Meeting of Stockholders shall
receive a pro rata portion of cash compensation set forth above, as applicable,
based on the number of days remaining in the one-year period following the date
of the previous Annual Meeting of Stockholders.

Directors will receive additional compensation of $2,000 per meeting for
in-person board or in-person committee meetings attended in excess 10 meetings.
Directors will receive additional compensation of $1,000 per meeting for
telephonic Board or committee meetings attended in excess of 10 meetings.

 

  b. Reimbursement of Expenses

The Company shall reimburse Non-Employee Directors for all reasonable costs and
expenses incurred in attending meetings of the Board, Board committees, and the
Company’s stockholders and in fulfilling their other responsibilities as
directors of the Company.



--------------------------------------------------------------------------------

  c. Restricted Stock Unit Grants

Immediately after each Annual Meeting of Stockholders beginning with the 2013
Annual Meeting of Stockholders, each Non-Employee Director shall automatically
be granted restricted stock units of the Company (“RSUs”) with a value of
$100,000 (based on the closing price of the Company’s common stock on the New
York Stock Exchange on the grant date), with any fractional share rounded to the
nearest whole share; provided, that any person who becomes a Non-Employee
Director at any time of the year other than the date of the Annual Meeting of
Stockholders shall automatically be granted RSUs equal to the pro rata portion
of $100,000 based on the number of days remaining in the one-year period
following the date of the most recent previous Annual Meeting of Stockholders,
such grant to be effective on the date he or she becomes a Non-Employee Director
and based on the closing price of the Company’s common stock on the New York
Stock Exchange on the grant date, with any fractional share rounded to the
nearest whole share.

The RSUs shall be fully vested as of the one-year anniversary of the date on
which the RSUs were granted, contingent upon the Non-Employee Director’s
continuous service on the Board during such period; provided, however, that for
a person who becomes a Non-Employee Director at any time other than the date of
the Annual Meeting of Stockholders, the vesting date shall be the one-year
anniversary of the grant date for awards made in connection with the most recent
previous Annual Meeting of Stockholders. In the event of a Non-Employee
Director’s resignation or removal prior to the vesting of the RSUs, such RSUs
shall automatically be forfeited to the Company; provided, however, that if a
Non-Employee Director serves through the date of an Annual Meeting of
Stockholders but does not stand for re-election at that meeting, any RSU award
made for the prior year that has not yet vested as of such meeting shall
continue to vest per schedule. In the event of a Non-Employee Director’s death,
the RSUs shall immediately vest.

Upon a Change in Control of the Company (as defined in the Company’s Omnibus
Incentive Plan), the RSUs shall immediately vest upon the date of such Change in
Control.

RSUs shall be granted pursuant to the Company’s Omnibus Incentive Plan (the
“Plan”) and shall be subject to the terms and conditions of the Plan and the
applicable restricted stock unit agreement in effect on the grant date.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Plan. The above terms supplement, and do not alter or change, the
provisions of the Plan. In the event of any inconsistency between the terms
contained herein and in the Plan, the Plan shall govern.

Notwithstanding any other provision of the Program contrary, the RSUs granted in
connection with the 2013 Annual Meeting of Stockholders shall not be effective
until the later of the conclusion of the 2013 Annual Meeting of Stockholders and
the effective time of the Form S-8 Registration Statement filed to register the
shares issuable under the Plan.

 

3. Amendment

The Board or the Compensation Committee may amend the provisions of the Program
in such respects as it deems advisable. Any such amendment shall not, without
the consent of the Non-Employee Director, impair or diminish any rights of the
Non-Employee Director under the Program.

 

- 2 -

Confidential